Title: Thomas Jefferson to John H. Cocke, 1 May 1817
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
            Dear Sir
            Monticello
May 1. 17.
          
          The present express is sent to remove all uncertainty as to the day of our meeting, which, for the reasons mentioned when I had the pleasure of seeing you at Enniscorthy, is to be on Monday next, our county court day, instead of the next day Tuesday. I have a letter from the President Monroe assuring me I may rely on his attendance. I expect mr Madison & his family the day after tomorrow. your attendance will ensure a meeting. mr Cabell will not be here, nor probably mr Watson. should we fail of a meeting, I fear I should be obliged to give up the purchase of the land: I hope you will be here on Sunday, & if to dinner so much the more pleasing.
          
            yours with friendship & respect
            Th: Jefferson
          
         